The opinion of the. Court was delivered by
Gibson, C. J.
It is plain that the deed executed by Williams and Altman did not pass the legal title, not only because there was no party to receive it, but because there was no valuable consideration to make it a bargain and sale. On the other hand, it is just as plain that it operated between those who sealed it, as a declaration of trust, leaving the title to rest where it was before. No form of words is necessary to constitute such a declaration, it being sufficient that an intention to create a trust is clear. It may be created by means analogous to a bargain and sale, if there be such a consideration as the law requires in a conveyance, which it would not pronounce merely voluntary; and thus it is said that articles of agreement made before marriage for a settlement, are sufficient to raise a trust without any conveyance of the title. (Burton’s Compend 420). Now, it cannot be doubted that this deed amounted to an agreement between Williams and Altman to devote the property to the use of the school, the sacrifice of its value on the one side and on the other, being a mutual and valuable consideration for the act. Then the instrument being unexceptionable as to form, and the intent being clear, a chancellor would not let a charity, so circumstanced, fail for want of a trustee; but, in this case, there is no need to call on his powers under the statute of charitable uses, or those he might exercise independently of it, because the parties in whom the legal estate resides, as it did originally, are trustees in being, and competent to execute the trust, though they are devested of the beneficial ownership. That is appropriated to the charity, and the consequences of it are, that the legal estate, instead of being subject to distribution under the intestate laws, descended to the heir at common law; that John Williams, under whom the plaintiff claims, *87took nothing by the proceedings of the Orphans’ Court in that part of the land which is in dispute; and that the plaintiff has not a colourable title to recover even against an intruder. He is neither the legal, nor the equitable owner of the soil; and the court should have admitted the deed of trust to strip him of every thing like pretension. It is evident that he supposed the deed was void, as the court did; and that he attempted to recover, not in subservience of the trust, but in opposition to it; yet even were John Williams the intestate’s oldest son, and consequent depositary of the legal title, neither he nor his grantee would be allowed to use it so as to frustrate the object of the charity. A chancellor would control his action, if it were an improper one, and compel him to do his duty with a good grace. In Pennsylvania, we have a less direct, but more efficient, application of judicial., power to the subject than immediate compulsion, in the proceeding to remove a refractory trustee and put a more willing one in his place; and should the person in whom the legal title is, refuse to execute the trust in good faith, that course may be taken here: still the trustee for the time being, is the undoubted party to maintain an ejectment against a stranger, in subordination to the trustees or managers of the school. The seventeenth section of the Act of 1836, does no more than authorize the board of inspectors of the district to appropriate such part of the school fund to it as they may think proper, allowing the school to remain under the direction of its trustees. That Statute leaves the question of title where it found it; and an ejectment therefore can be maintained only by him who has the legal or equitable estate. Should the trustee refuse to prosecute an action for the good of the school, it would be the duty of the court to dismiss him, and appoint another. In this instance, the deed would have shown the plaintiff to be a stranger to the title, and it ought to have been admitted.
Judgment reversed.